internal_revenue_service number release date index number ---------------------------------- --------------------------------------- --------------------------------------------- ---------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-112447-18 date october taxpayer ------------------------------------------- ------------------------------------------------------------ individuals ------------------------------------------------- ---------------------------------------------------------------------------------- firm year year year year year year 5a year year 6a ----------------------------------------------------- ----------------------------------------------- ----------------------------------------------- ----------------------------------------------- ----------------------------------------------- ----------------------------------------------- ------------------------------------------------- ----------------------------------------------- ------------------------------------------------- program -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------- date date -------------------------- ---------------------- plr-112447-18 date ------------------- dear -------------- this letter responds to a letter from taxpayer’s authorized representative dated date as supplemented submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to elect under sec_53_4942_a_-3 of the foundation and similar excise_tax regulations to treat excess_distribution carryovers from prior tax years beginning in year as current distributions out of corpus for purposes of meeting the distribution_requirements of sec_170 for year taxpayer represents the facts as follows facts taxpayer is an entity recognized as exempt under sec_501 as an organization described in sec_501 and classified as a private_foundation under sec_509 it provides grants to other sec_501 organizations individuals as directors of and substantial contributors to the taxpayer are disqualified persons under sec_4946 for taxpayer’s year taxpayer made qualifying distributions in an amount less that the contributions it received that year all of which were from individuals for each of its previous five tax years years taxpayer made qualifying distributions as defined by sec_4942 in excess of distributable amounts as defined by sec_4942 which it carried forward taxpayer engaged the accounting services of firm to prepare its year form_990-pf it had reason to believe that firm was competent to render these services and to advise it on any available elections and taxpayer provided firm with all of the relevant facts taxpayer had sufficient excess qualifying distributions from years and was eligible to elect on its year form_990-pf to treat its carryover excess qualifying distributions as current distributions out of corpus under sec_53_4942_a_-3 however firm did not inform taxpayer of the availability of the election under sec_53_4942_a_-3 to apply its excess qualifying_distribution carryovers to meet the distribution_requirements of sec_170 even though taxpayer satisfied the requirements for claiming conduit foundation status under sec_170 and for making the election under sec_53_4942_a_-3 as a consequence taxpayer did not make this election for year individuals also engaged firm to prepare their federal_income_tax returns for year sec_5a and 6a individuals contributed appreciated_property to taxpayer in their year sec_5a and 6a for which they claimed charitable_contribution deductions subject_to the 20-percent limit of sec_170 individuals had assumed that taxpayer was a private_foundation not described in sec_170 for this period in preparing these returns firm relied on plr-112447-18 program a tax compliance and return preparation software suite from a well-respected provider of such products individuals’ tax returns for year sec_5a and 6a were audited by the irs at this time firm conducted a review of taxpayer’s year tax_return becoming aware of the significance to individuals of its failure to recommend that taxpayer make the sec_53 a - c iv election which would have allowed individuals’ charitable_contribution deductions subject_to the 50-percent of sec_170 rather than the 20-percent limit of sec_170 taxpayer became aware of the fact and significance of this failure only when firm so notified taxpayer on date taxpayer submitted sworn affidavits from its officer and firm that firm did not communicate the availability of and failed to make the election under sec_53 a - c iv to apply distribution carryovers to meet the conduit foundation requirement within the meaning of sec_170 to the year form_990-pf taxpayer represents that it did not use nor does it intend to use any of the excess qualifying distributions for any other purpose taxpayer represents that it is not seeking to alter a return position with regard to the election for which an accuracy-related_penalty has been or could be imposed under sec_6662 law guidance sec_170 provides that contributions by an individual to a private_foundation that within three months and fifteen days of the end of the foundation’s tax_year makes qualifying distributions that are treated as distributions out of corpus in an amount equal to percent of those contributions are deductible pincite percent of the taxpayer's contribution_base for the tax_year with respect to the income of a private_foundation for any_tax year that has not been distributed before the first day of the second or any succeeding tax_year following that tax_year if the first day falls within the tax period sec_4942 imposes a tax on the undistributed_income equal to percent of the amount of income remaining undistributed at the beginning of the second or succeeding tax_year sec_4942 defines a private foundation's distributable_amount for any_tax year as the sum of the minimum_investment_return plus the amounts described in sec_4942 reduced by the sum of the taxes imposed on the private_foundation for the tax_year under subtitle a and sec_4940 sec_4942 provides in general that qualifying distributions for a tax_year are treated as made a first out of the undistributed_income of the immediately preceding tax_year if the private_foundation was subject_to tax imposed by this section for the preceding year to the extent thereof b second out of undistributed_income for the tax_year to the extent thereof and c then out of corpus plr-112447-18 sec_53_4942_a_-3 provides that in order to satisfy distribution_requirements of sec_170 a donee organization may elect to treat as a current_distribution out of corpus any amount distributed in a prior tax_year which was treated as a distribution out of corpus under sec_53_4942_a_-3 provided that a the amount has not been used in a prior year for any other purpose such as a carryover under sec_53_4942_a_-3 or a redistribution under sec_53_4942_a_-3 b the corpus distribution occurred within the preceding years and c the amount is not later used for any other purpose the election is made by attaching a statement to the return that the foundation is required to file under sec_6033 for the tax_year to which the election is to apply the statement must contain a declaration by an appropriate foundation_manager within the meaning of sec_4946 that the foundation is making an election under sec_53_4942_a_-3 and that the distribution was treated under sec_53_4942_a_-3 as a distribution out of corpus in a designated prior tax_year or years this election permits a taxpayer to satisfy the distribution_requirements of sec_170 an extension of time to elect under sec_53_4942_a_-3 may be available pursuant to the relief provisions of sec_301_9100-1 through -3 pursuant to sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules of sec_301_9100-2 and -3 for making certain regulatory elections a regulatory election is defined by sec_301_9100-1 as an election the due_date for which is prescribed by a regulation published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through -3 provide the standards by which the commissioner determines whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections may be granted when the taxpayer provides evidence satisfactory to the commissioner including the affidavits described in sec_301_9100-3 that it acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government except as provided in sec_301_9100-3 a taxpayer is deemed under sec_301 b to have acted reasonably and in good_faith if it i requests relief under sec_301_9100-3 before the irs discovers the failure to make the regulatory election ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the plr-112447-18 written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election for purposes of sec_301_9100-3 sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts a taxpayer is deemed under sec_301_9100-3 not to have acted reasonably and in good_faith if it i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the election due_date that make the election advantageous to a taxpayer the irs ordinarily will not grant relief unless the taxpayer provides strong_proof that its decision to seek relief did not involve hindsight sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by granting relief under sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the election than the taxpayer would have had if the election had been timely made if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made under sec_301_9100-3 the interests of the government ordinarily are prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section according to sec_301_9100-3 as a condition for relief the irs may require the taxpayer to consent under sec_6501 to an extension of the period of limitations on assessment for the tax_year in which the regulatory election should have been made and for any_tax years that would have been affected by the election had it been made timely plr-112447-18 a taxpayer seeking relief under sec_301_9100-3 is required by sec_301_9100-3 to provide evidence that satisfies the requirements of sec_301_9100-3 reasonableness and good_faith and c prejudice to government interests as well as certain additional information as required by sec_301_9100-3 a taxpayer seeking relief under sec_301_9100-3 must submit a detailed affidavit describing the events that led to the failure to make a valid regulatory election and to the discovery of the failure if the taxpayer relied on a qualified_tax professional for advice the affidavit must describe the engagement and responsibilities of the professional as well as the extent to which the taxpayer relied on the professional as required by sec_301_9100-3 a taxpayer seeking relief under sec_301_9100-3 must submit detailed affidavits from any individuals knowing about the events leading to the failure to make a valid regulatory election and to the discovery of that failure these individuals must include the taxpayer's return preparer any individual including an employee of the taxpayer who made a substantial contribution to the preparation of the return and any accountant or attorney knowledgeable in tax matters who advised the taxpayer regarding the election the affidavit must describe the engagement and responsibilities of the individual as well as the advice that the individual provided to the taxpayer as required by sec_301_9100-3 in addition to the affidavits specified above a taxpayer seeking relief under sec_301_9100-3 must - i state whether the taxpayer's return for the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made is being examined by a district_director or is being considered by an appeals_office or a federal court the taxpayer must notify the irs office considering the request for relief if the irs starts an examination of any such return while the taxpayer's request for relief is pending ii state when the applicable return form or statement used to make the election was required to be filed and when it was actually filed iii submit a copy of any documents that refer to the election iv if requested submit a copy of the taxpayer's return for any_tax year for which the taxpayer requests an extension of time to make the election and any return affected by the election and v if applicable submit a copy of the returns of other taxpayers affected by the election plr-112447-18 analysis taxpayer is an entity recognized as exempt under sec_501 as an organization described in sec_501 and classified as a private_foundation under sec_509 as a private_foundation taxpayer must distribute all of its distributable income for any_tax year by the close of the following tax_year see sec_4942 and d taxpayer represents that for the tax_year in question in reliance upon a qualified_tax professional it failed to make a proper election under sec_53_4942_a_-3 claiming conduit foundation status under sec_170 even though it satisfied the requirements for this election consequently taxpayer is requesting an extension of time under sec_301_9100-3 to elect under sec_53_4942_a_-3 to treat excess_distribution carryovers from prior tax years beginning in year as current distributions out of corpus for purposes of meeting the distribution_requirements of sec_170 for year the irs may grant an extension of time for making a regulatory election if the taxpayer establishes by sufficient evidence including detailed affidavits that it acted reasonably and in good_faith in failing to properly elect and that relief would not prejudice the interests of the government based on representations made and documents submitted taxpayer is not seeking to alter a return position as reported on its timely-filed year form_990-pf for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer did not willfully fail to file the election under sec_53_4942_a_-3 after having been informed in all material respects of the election and its tax consequences nor is the taxpayer using hindsight in requesting relief no specific facts have changed since the election due_date that would make the election more advantageous to taxpayer now than if it had elected on its timely-filed form_990-pf therefore taxpayer is not deemed by sec_301_9100-3 to have failed to act reasonably and in good_faith in failing to make the desired regulatory election based on documentation provided including affidavits taxpayer relied on firm a qualified_tax professional to complete and file its form_990-pf for year taxpayer had reason to believe that firm was competent to advise it on all aspects of its return position including the election under sec_53_4942_a_-3 and it provided firm with all relevant facts taxpayer’s reliance on firm under these circumstances was reasonable therefore taxpayer is deemed under sec_301_9100-3 and to have acted reasonably and in good_faith in its failure to make the desired regulatory election based on representations made and documents provided if taxpayer had made the election under sec_53_4942_a_-3 in its timely-filed year form_990-pf its tax_liability would have remained the same a grant of relief will allow individuals to file amended form sec_1040 for their year sec_5a and 6a likely showing lower tax_liabilities plr-112447-18 however any adjusted tax_liabilities for these years will not be lower than they would have been had taxpayer made the election timely in addition on date taxpayer filed form_872 consenting under c to extend the period of limitations on assessment for year therefore pursuant to sec_301_9100-3 a grant of relief will not prejudice the interests of the government ruling based solely on the facts represented by taxpayer we conclude that the requirements of sec_301_9100-3 c and e both substantive and procedural have been satisfied consequently taxpayer is granted an extension of days after the date of this letter to elect under sec_53_4942_a_-3 to treat excess_distribution carryovers from prior years beginning in year as current distributions out of corpus for purposes of meeting the distribution_requirements of sec_170 for year the election is to be made by filing an amended form_990-pf for year and attaching a statement making the election a copy of this letter must be attached to the amended_return if taxpayer files electronically it must include the date and control number of this letter_ruling except as explicitly provided we express no opinion concerning the tax consequences of any transaction or item discussed or referred to in this letter this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely mary j salins branch chief exempt_organizations branch office of associate chief_counsel tax exempt government entities --------------------------------
